DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
      The information disclosure statement (IDS) documents submitted on January 21, 2022  and June 21, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1. Claims 1-10, 19, 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by FU et al.  (US Pub. No.: US 2018/0300954 A1).
	Regarding claim 1, Fu et al. discloses an imaging system (  Para 32-35; smart glasses and external camera  )  including a terminal device that includes an imaging sensor ( Para 32-35;    auxiliary detector such as an external camera , acquires an image of the obstructed portion by using the auxiliary detector ) , 
and a head mounted display device  (Para 32; smart glasses ) that receives an image captured by the imaging sensor from the terminal device and displays the captured image (  Para 44, 45,  129, 133; images of different portions of the view obstructed by the obstruction are shot simultaneously using a plurality of image acquisition devices, the images acquired by different image acquisition devices can be spliced together to generate an image including a view obstructed by all or overall obstruction.) ,
           the imaging system comprising at least one memory (Para 193; computer-readable memory) and at least one processor (Para 47; processor may be a processor on the smart glasses or an additionally provided processor) which function as:
a detecting unit configured to detect the display device from the captured image (Para 42, 76-79; A display screen of the perspective-type smart glasses may allow natural light to penetrate, so as to ensure that the user can see a natural and real view at the same time of observing the image displayed on the smart glasses. The image generated by the smart glassless can overlap with a target image in the real view, part of the obstruction image in the real view is covered by the processed image of the smart glasses, so as to achieve the effect of seeing through the obstruction, then the viewing angle of the user changes, the smart glasses determines whether or not it is necessary to update the first image based on detection data of the gyroscope on the smart glasses and detection data of a gyroscope at a setting position; if it is necessary to update the first image, updating the first image by the smart glasses, and regenerating the unobstruction image based on the updated first image.) ; and
a display control unit configured to control display of the captured image on the display device, based on a detection result of the display device using the detecting unit (Para 32; 72-88; firstly whether there is an obstruction in new view or not can be judged, then the above necessary steps are repeated. The method of judging an obstruction in the view may comprises: relatively complete image splicing is performed using the image acquisition device to form a complete image, the image is used as a template, by referring to the image shot by the smart glasses and gyroscope information of the smart glasses itself part of image region on the template is selected as a view window, the view window acquired by the image acquisition device is compared with the image shot by the smart glasses itself to judge the obstruction. The obstructed image is replaced with the image acquired by the image acquisition device.).
      Regarding claim 2, Fu et al. discloses wherein the display control unit is configured to control the display of the captured image such that a display format of the captured image on the display device is different between a case where the detecting unit has detected the display device from the captured image and a case where the detecting unit has not detected the display device from the captured image (   Para 80. 81;  when it is judged based on the detection data of the gyroscope on the smart glasses and the detection data of the gyroscope at the setting position that change of the viewing angle of the user exceeds a setting angle, the first image can be updated by the smart glasses, and the unobstruction image is generated based on the updated first image, so as to update the unobstruction image in real time when the viewing angle of the user changes.  if it is judged based on the detection data of the gyroscope on the smart glasses and the detection data of the gyroscope at the setting position that change of the viewing angle of the user does not exceed the above setting angle, it can be approximately regarded that the viewing angle of the user does not change, the first image may not be updated.).
	Regarding claim 3, Fu et al. discloses the imaging system according to claim 1, wherein 
the detecting unit is configured to acquire position information of the terminal device within a field-of-view of the display device ( Para 80-81; when it is judged based on the detection data of the gyroscope on the smart glasses and the detection data of the gyroscope at the setting position that change of the viewing angle of the user exceeds a setting angle, the first image can be updated by the smart glasses, and the unobstruction image is generated based on the updated first image, so as to update the unobstruction image in real time when the viewing angle of the user changes. ) , based on the detection result, and the display control unit is configured to control the display of the captured image, based on the position information ( Para 80; update the unobstruction image in real time when the viewing angle of the user changes. ) .
     Regarding claim 4, Fu et al. discloses wherein the terminal device includes at least on processor and/or at least one circuit which function as ( Para 9; processor connected with the image acquisition module  ) : the detecting unit (  Para 32; auxiliary detector) , and a transmitting control unit configured to control transmitting of the position information acquired by the detecting unit to the display device (  Para 47; The image acquired by the image acquisition device above described can be transmitted in many ways, such as in a wireless or wired way, to a processor to be processed. ) .
	Regarding claim 5, Fu et al. discloses wherein the display device includes at least on processor and/or at least one circuit which function as the detecting unit ( Para 77; gyroscope on the smart glasses  ) .
        Regarding claim 6, Fu et al.  discloses wherein the detection result includes at least any one of a position, 
	Regarding claim 7, Fu et al.  discloses wherein the display control unit is configured to control the display of the captured image such that the captured image overlaps with the terminal device within the field-of-view of the display device (Para 36, 85; 105,106;   replacing the obstruction image in the first image with a portion of the second image that corresponds to the obstruction image. overlapping the image into the original image with the obstruction. overlapping or replacing part of the obstruction image with a new image.).
	Regarding claim 8, Fu et al. discloses wherein the detecting unit is configured to detect any one of a subject, a region of a face of the subject, a focused region and a center region of the captured image, from the captured image, and the display control unit is configured to control the display of the captured image such that the region detected by the detecting unit overlaps with the terminal device (  Para 41,42, 47-48; a portion of the second image that corresponds to the obstruction image may refer to an image of the user's view obstructed by the obstruction.  By replacing the obstruction image in the first image with portions of the second image that correspond to the obstruction image and splicing the portions so as to generate the unobstruction image of the user's view, to see through the whole obstruction. The obstructed portion can be replaced with corresponding portion of second image captured by external image acquisition device’ therefore, the obstructed region is overlapped between the smart glasses and external image acquisition device).
        Regarding claim 9, Fu et al.  discloses the imaging system according to claim 1, the display control unit is configured to display at least any one of the captured image, and a subject of the captured image, a region of a face of the subject, a focused region, or a trimmed image of a center region of the captured image (Para 42, 47,62; the image displayed on the smart glasses) .
	Regarding claim 10, Fu et al. discloses wherein the display control unit is configured to control the display of the captured image, based on an attention region of a wearer of the display device ( Para 80; when it is judged based on the detection data of the gyroscope on the smart glasses and the detection data of the gyroscope at the setting position that change of the viewing angle of the user exceeds a setting angle, the first image can be updated by the smart glasses, and the unobstruction image is generated based on the updated first image, so as to update the unobstruction image in real time when the viewing angle of the user changes. ) .
	Regarding claim 19, Fu et al.  discloses a method for controlling an imaging system  (  Para 32-35; smart glasses and external camera  ) including a terminal device that includes an imaging sensor (Para 32-35;    auxiliary detector such as an external camera , acquires an image of the obstructed portion by using the auxiliary detector), and a head mounted display device  (Para 32; smart glasses ) that receives an image captured by the imaging sensor from the terminal device and displays the captured image (Para 44, 45,  129, 133; images of different portions of the view obstructed by the obstruction are shot simultaneously using a plurality of image acquisition devices, the images acquired by different image acquisition devices can be spliced together to generate an image including a view obstructed by all or overall obstruction.), the method comprising:
a detecting step of detecting the display device from the captured image (Para 42, 76-79; A display screen of the perspective-type smart glasses may allow natural light to penetrate, so as to ensure that the user can see a natural and real view at the same time of observing the image displayed on the smart glasses. The image generated by the smart glassless can overlap with a target image in the real view, part of the obstruction image in the real view is covered by the processed image of the smart glasses, so as to achieve the effect of seeing through the obstruction, then the viewing angle of the user changes, the smart glasses determines whether or not it is necessary to update the first image based on detection data of the gyroscope on the smart glasses and detection data of a gyroscope at a setting position; if it is necessary to update the first image, updating the first image by the smart glasses, and regenerating the unobstruction image based on the updated first image.); and
a display control step of controlling display of the captured image on the display device, based on a detection result of the display device in the detecting step (Para 32; 72-88; firstly whether there is an obstruction in new view or not can be judged, then the above necessary steps are repeated. The method of judging an obstruction in the view may comprises: relatively complete image splicing is performed using the image acquisition device to form a complete image, the image is used as a template, by referring to the image shot by the smart glasses and gyroscope information of the smart glasses itself part of image region on the template is selected as a view window, the view window acquired by the image acquisition device is compared with the image shot by the smart glasses itself to judge the obstruction. The obstructed image is replaced with the image acquired by the image acquisition device.).
          Regarding claim 20, Fu et al. discloses a non-transitory computer readable medium that stores a program (Para 5; computer-readable storage medium) , wherein
an imaging system  ( Para 32-35; smart glasses and external camera ) includes a terminal device that includes an imaging sensor (Para 32-35;    auxiliary detector such as an external camera , acquires an image of the obstructed portion by using the auxiliary detector), and a head mounted display device (Para 32; smart glasses ) that receives an image captured by the imaging sensor from the terminal device and displays the captured image (Para 44, 45,  129, 133; images of different portions of the view obstructed by the obstruction are shot simultaneously using a plurality of image acquisition devices, the images acquired by different image acquisition devices can be spliced together to generate an image including a view obstructed by all or overall obstruction), and
the program causes the imaging system to execute:
            a detecting step of detecting the display device from the captured image (Para 42, 76-79; A display screen of the perspective-type smart glasses may allow natural light to penetrate, so as to ensure that the user can see a natural and real view at the same time of observing the image displayed on the smart glasses. The image generated by the smart glassless can overlap with a target image in the real view, part of the obstruction image in the real view is covered by the processed image of the smart glasses, so as to achieve the effect of seeing through the obstruction, then the viewing angle of the user changes, the smart glasses determines whether or not it is necessary to update the first image based on detection data of the gyroscope on the smart glasses and detection data of a gyroscope at a setting position; if it is necessary to update the first image, updating the first image by the smart glasses, and regenerating the unobstruction image based on the updated first image.); and
        a display control step of controlling display of the captured image on the display device, based on a detection result of the display device in the detecting step (Para 32; 72-88; firstly whether there is an obstruction in new view or not can be judged, then the above necessary steps are repeated. The method of judging an obstruction in the view may comprises: relatively complete image splicing is performed using the image acquisition device to form a complete image, the image is used as a template, by referring to the image shot by the smart glasses and gyroscope information of the smart glasses itself part of image region on the template is selected as a view window, the view window acquired by the image acquisition device is compared with the image shot by the smart glasses itself to judge the obstruction. The obstructed image is replaced with the image acquired by the image acquisition device).

Claims 12,13,14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Seko (US Pub. No.: US 2018/0007258 A1).
	Regarding claim 12, Seko discloses an imaging system (Fig. 1; head mounted display 100 and the gaze detection device 200) including a terminal device that includes an imaging sensor (Para 27; external imaging camera 190), 
and a head mounted display device ( Para 27; head mounted display 100 includes a housing 150 houses an image display system for presenting videos to the user 300 )  that receives an image captured by the imaging sensor from the terminal device and displays the captured image (The external imaging camera 190 is attached to the head mounted display 100 to capture an outside state which cannot be directly viewed by the user wearing the head mounted display 100. The external imaging camera 190 can be detachably attached to the head mounted display 100. When the external imaging camera 190 is attached to the head mounted display 100, the external imaging camera 190 is electrically connected to a control system of the head mounted display 100 such that a video captured by the external imaging camera 190 can be transferred to head mounted display 100, and the external imaging camera 190 receives control from the head mounted display 100.),
the imaging system comprising:
an operation member that receives photographing instruction for a still image ( Fig. 7;  Para 11; 63;  the control unit 126 records a 3D video displayed on the display unit 121 as a 2D image in the memory (not illustrated) of the head mounted display 100. Because the 3D video includes an image for the right eye and an image for the left eye, the control unit 126 records only one of the image for the right eye and the image for the left eye as the 2D image.; generation unit generates a still image ) ; and
at least one memory ( Para 45; When the head mounted display 100 includes computational resources such as a CPU or a memory, the CPU of the head mounted display 100 may execute the program that realizes the gaze direction detection unit.)  and at least one processor (Para 45; head mounted display 100 includes CPU)  which function as:
a transmitting control unit configured to control notifying the display device of the reception of the photographing instruction for the still image in a case where the photographing instruction is received (Fig. 4, 7; Para 50; Para 88-102; The first communication unit 118 transfers image data or a marker image transmitted from the gaze detection device 200 to the display unit 121 ; When it is determined that the user has closed his or her eyelid twice within the predetermined time (YES to step S711), the control unit 126 generates a 2D still image based on the 3D video being displayed on the display unit 121 and stores the 2D still image in a memory.) ; and
 a display control unit configured to adjust a display state of the captured image until the photographing processing by the imaging sensor ends in a case where the notice is received (Para 88-102;  The control unit 126 specifies a gaze point of the user in the image displayed on the display unit 121 on the basis of the information on gaze directions transferred from the first communication unit 118 (step S702).The control unit 126 determines whether an input to end display on the display unit 121 of the head mounted display 100 is made by the user (step S713). When the input to end display is not received (NO to step S713), the process returns to step S701. When the input to end display is received (YES to step S713), the process ends.).
	Regarding claim 13, Seko discloses in a case where the notice is received, the display control unit is configured to hide the display of the captured image, decrease brightness of the captured image, or adjust the size of the captured image, until the photographing processing by the imaging sensor ends (Para 63; The control unit 126 recognizes movement of the eyes of the user on the basis of the captured image transferred from the imaging unit 124. Specifically, when the user closing his or her eyelid for a predetermined number of times (e.g, twice) within a predetermined amount of time (e.g., within one second) is detected on the basis of the captured image, the control unit 126 records a 3D video displayed on the display unit 121 as a 2D image in the memory (not illustrated) of the head mounted display 100. Because the 3D video includes an image for the right eye and an image for the left eye, the control unit 126 records only one of the image for the right eye and the image for the left eye as the 2D image. 2D image is different than size of 3D image ) .
	Regarding claim 14, Seko disclose wherein the at least one memory and the at least one processor further function as a detecting unit (Para 73; gaze detection unit in the gaze detection device )  configured to detect a position of projected light of the captured image displayed on the display device existing within a photographing angle of view of the imaging sensor, and a position of the eye of the wearer of the display device ( Para 73; para 74; The gaze detection unit 221 in the gaze detection device 200 analyzes the images captured by the camera 116 and detects bright spots 105 derived from the infrared light. When the user 300 gazes at each point by moving only his or her eyeballs, the positions of the bright spots 105 are considered to be stationary regardless of the point at which the user gazes. Thus, on the basis of the detected bright spots 105, the gaze detection unit 221 sets a two-dimensional coordinate system 306 in the image captured by the camera 116. Further, the gaze detection unit 221 detects the center P of the cornea 302 of the user 300 by analyzing the image captured by the camera 116. This is realized by using known image processing such as the Hough transform or an edge extraction process. Accordingly, the gaze detection unit 221 can acquire the coordinates of the center P of the cornea 302 of the user 300 in the set two-dimensional coordinate system 306.),
the transmitting control unit is configured to control transmitting of the position of the projected light and the position of the eye to the display device ( Para 91; The control unit 126 specifies a gaze point of the user in the image displayed on the display unit 121 on the basis of the information on gaze directions transferred from the first communication unit 118 (step S702). ) , and
the display control unit is configured to adjust the display state of the captured image, based on the position of the projected light and the position of the eye (  Para 88-101;  When it is determined in step S703 that the user is not gazing at the specific object for the predetermined time t1 or more (NO to step S703), the control unit 126 determines whether the user has closed his or her eyelid twice within a predetermined time on the basis of the image captured by the imaging unit 124 (step S711). When it is determined that the user has not closed his or her eyelid twice within the predetermined time (NO to step S711), the process proceeds to step S713. Then the control unit determines whether to end display on the display unit based on input.) .
Claims 17, 18  are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Jin et al. (US Pub. No.: US 2018/0249062 A1).
	Regarding claim 17, Jin discloses an imaging system including a terminal device (Figs. 4, 10; Para 49; camera installed in an external electronic device existing around the electronic device 100) including an imaging sensor, and a head mounted display device (head-mounted display device connected to an external electronic device including a camera that receives an image captured by the imaging sensor from the terminal device and displays the captured image,
the imaging system comprising at least one memory and at least one processor (a central processing unit (CPU) or application processor (AP)) for performing corresponding operations by executing at least one software program stored in a memory device) which function as:
an acquiring unit configured to acquire information on a photographing range of the imaging sensor, based on photographing parameters of the imaging sensor (Para 63-64; the processor 110 may change a structure of the background of the virtual capture image based on at least one of sensing data obtained through the sensor module 140 or sensing data received from the external electronic device connected through the communication module 120. As an example, the processor 110 may determine at least one of a motion of the electronic device 100 and a motion of the external electronic device including the camera based on the sensing data, and may change the structure of the background of the virtual capture image based on a direction and a change of the motion; wherein the motion of the devices determine the range and what field of angle the device can capture);
a transmitting control unit is configured to control transmitting of the information on the photographing range to the display device (Para 63; sensing data received from the external electronic device connected through the communication module 120)) , and
a display control unit configured to display moving information to instruct moving from a position of the display device into the photographing range in a case where the position of the display device in the captured image is outside the photographing range ( Para 64; he processor 110 may change a photographing angle of a subject based on at least one of the sensing data obtained through the sensor module 140 or the sensing data received from the external electronic device connected through the communication module 120. As an example, the processor 110 may determine at least one of a motion of the electronic device 100 and a motion of the external electronic device including the camera based on the sensing data, and may change a photographing angle of the subject based on a direction and a change of the motion.).
Regarding claim 18, Jin discloses the imaging system according to claim 17, wherein
the transmitting control unit is configured to control transmitting of the information on the photographing range to the display device in a case where the position of the display device in the captured image is outside the photographing range (FIg. 10; Para 64; he processor 110 may change a photographing angle of a subject based on at least one of the sensing data obtained through the sensor module 140 or the sensing data received from the external electronic device connected through the communication module 120. As an example, the processor 110 may determine at least one of a motion of the electronic device 100 and a motion of the external electronic device including the camera based on the sensing data, and may change a photographing angle of the subject based on a direction and a change of the motion; wherein the selfie image captured must have included the subject face with smart glasses in it as a main subject).
Allowable Subject Matter
2.	Claims 11, 15, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
         Regarding claim 11, none of the prior art discloses the display device further includes a line-of-sight detecting device that detects a line-of-sight of the wearer of the display device with respect to the captured image, and
the display control unit is configured to control the display of the captured image such that a region including the line-of-sight detected by the line-of-sight detecting device overlaps with the terminal device.
	Regarding claim 15, none of the prior art discloses the display control unit is configured to move the captured image to a position that does not overlap with the position of the eye.
Regarding claim 16, none of the prior art discloses the imaging system according to claim 14, wherein
in the captured image, the display control unit is configured to decrease brightness of a region overlapping with the position of the eye, or hides the display of the region overlapping with the position of the eye.

Conclusion

   The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is 469-295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/Primary Examiner, Art Unit 2696